Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-28-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-14 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/256,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the ‘115 application are substantially similar to claims 1-5, 7-14 and 16-18 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the publication entitled 'Paper Based Mulches as an Alternative to Polyethylene Mulch in Vegetable Production’ by Ahokas et al. (hereinafter ‘Ahokas’) in view of US 5,250,353 A to Bartholomew, et al. (hereinafter 'Bartholomew'), as further evidenced by the publication entitled 'Mil Thickness of Plastic Sheeting in Millimeters and Inches’ by Global Plastic Sheeting (hereinafter ‘Global Plastic Sheeting’) and further in view of US 5,389,116 A (BYRD).
As per claim 12, Ahokas discloses a method of manufacturing an agricultural mulch paper (a paper-based mulch; plants growing on the mulch product; materials and methods for creating and implementing the mulch paper (Page 74, Left Column, Materials and Methods section; Page 75, Left Column, First Paragraph to Third Paragraph; Page 75, Left Column, Results and Discussion section, First Paragraph), the method comprising: combining a paper fiber (the decay rate of the paper mulches in soil was ruled by lignin content of paper fibers; 
Bartholomew discloses a method of manufacturing agricultural mulch paper materials having enhanced biodegradability (Abstract; Column 1, Lines 6-8), the method comprising: applying one or more nutrients to a surface of the substrate by way of printing (the materials may be coated, by applying at a press size, calendar stack or in a printing operation; Column 3, Lines 11-25; Column 3, Lines 26-32); and drying the substrate after application of the one or more nutrients (treating a substrate with an aqueous chemical solution; the chemical solutions are absorbed and retained by the substrate; thereafter, the web enters a stack of drying rollers, which 
Additionally, as further evidenced by the Global Plastic Sheeting reference, it would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily understood that the agricultural mulch paper sheet, as previously disclosed by Ahokas, can be readily constructed and implemented as having a thickness that is between 2 and 6 mils, since it was known in the art that a plastic-like sheeting material which possesses improved tear resistance, as in the paper-based mulch sheeting previously disclosed by Ahokas (Page 75, Right Column, Fourth Paragraph), possesses a typical thickness of 3 mils to 6 mils (Global Plastic Sheeting; Page 1 of 3, First Paragraph), which constitutes an intrinsic characteristic of such paper material.
Ahokas, Bartholomew and Quebec, as further evidenced by Global Plastic Sheeting, in combination, disclose the method of claim 12, but neither Ahokas, Bartholomew nor Global Plastic Sheeting discloses wherein at least one of the one or more nutrients is a water-soluble nitrogen fertilizer. Byrd discloses a method of manufacturing a ground cover comprised of mulch (Abstract; Claim 21), wherein a nutrient comprises a water-soluble nitrogen fertilizer (the nutrients can be any of the organic or inorganic fertilizers available at lawn and garden centers; Column 3, Lines 45-57) the fertilizer configured to promote the growth of the target plant. It 
As per claim 16, Ahokas and Bartholomew, in combination, disclose the method of claim 12, but Ahokas does not disclose wherein the drying step comprises heating the substrate. Bartholomew discloses a method of manufacturing agricultural mulch paper materials having enhanced biodegradability (Abstract; Column 1, Lines 6-8), wherein the drying step comprises heating the substrate (the web may be hot calendared to produce sheets having desired biodegradable properties; treating a substrate with an aqueous chemical solution; the chemical solutions are absorbed and retained by the substrate; thereafter, the web enters a stack of drying rollers, which remove water from the web; the dried web is then wound up on a reel for further processing; Column 5, Lines 8-24). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily included the method of applying a nitrogenous-based nutrient to a surface of a biodegradable paper material, as previously disclosed by Bartholomew, within the method of manufacturing a paper-based mulch sheet, as previously disclosed by Ahokas, since it was well-known in the art that nutrient chemicals enhance anaerobic and aerobic degradation in the biodegradable paper material (Bartholomew; Column 6, Lines 11-14).
As per claim 17, Ahokas and Bartholomew, in combination, disclose the method of claim 12, and Ahokas further discloses wherein the paper has a weight of between about 16 grams per square meter and 83 grams per square meter (extensible papers, sack papers, made from soft .
Claims 1-2, 4, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas and further in view of US 7,556,757 B2 (XU) and Bartholomew, as further evidenced by Global Plastic Sheeting and further in view of US 5,389,116 A (BYRD).
As per claim 1, Ahokas discloses a device for use in the growth of a plant (a paper-based mulch; plants growing on the mulch product; Abstract; Page 75, Left Column, Results and Discussion section, First Paragraph), the device comprising: a substrate comprising a paper fiber (the decay rate of the paper mulches in soil was ruled by lignin content of paper fibers; Page 76, Right Column, Resistance Against Biodegradation in Soil section), a wet strength additive (the mulching papers should have sufficient tear strength in order to stand stress caused by laying; the most feasible way to improve the tear strength of paper mulches made from mechanical or chemimechanical pulps was addition of long polylactic acid (PLA) or viscose fibres into the paper pulp mixture; Page 75, Right Column, Fourth Paragraph to Page 76, Left Column, First Paragraph); the substrate having first and second surfaces (sheets of paper-based mulch; Page 76, Left Column, Figure 1 - caption; Page 76, Right Column, Figure 2 - caption); wherein the paper fiber comprises greater than 90% by weight of the substrate (ranging from 0 to 10 % of synthetic fibre within the cellulose/paper-based fibre substrate; Page 76, Left Column, Figure 1 to Page 76, Right Column, Figure 2); and wherein the device is porous, water permeable, and air permeable (paper mulches prevent water evaporation and reduce the need for irrigation; paper mulches which absorb, retain and hold water within the paper mulch sheet; where allowing for water absorption, similarly allows for air absorption; Page 77, Left Column, Section Soil Temperature and Moisture, Second Paragraph). Ahokas does not disclose the device comprising: a defoamer; 
Xu discloses a method of manufacturing a device for use in the growth of a plant (a biodegradable composition for the preparation of mulching film; Abstract), the device comprising: defoamer (a mulching film comprising 1-2% by weight of a defoamer; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the defoamer composition as a component biodegradable mulching film, as previously disclosed by Xu, within the paper-based mulch sheet, as previously disclosed by Ahokas, in order to prevent the formation of foaming within the paper-based mulch sheet during manufacturing.
Bartholomew discloses paper materials having enhanced biodegradability (Abstract), a device comprising: an aqueous nutrient applied to the substrate (nitrogenous sources applied in the production of nitrogen enriched paper; Column 3, Lines 11-25); wherein the nutrient is applied to at least one of the first and second surfaces of the substrate by printing (the materials may be coated, by applying at a press size, calendar stack or in a printing operation; Column 3, Lines 26-32). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the application of a nitrogenous-based nutrient to a surface of a biodegradable paper material, as previously disclosed by Bartholomew, within the paper-based mulch sheet, as previously disclosed by Ahokas, since it was well-known in the art that nutrient chemicals enhance anaerobic and aerobic degradation in the biodegradable paper material (Bartholomew; Column 6, Lines 11-14). Additionally, as further evidenced by the 
Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, but neither Ahokas, Xu nor Bartholomew discloses wherein the nutrient comprises a water-soluble nitrogen fertilizer. Byrd discloses a ground cover comprised of mulch (Abstract), wherein a nutrient comprises a water-soluble nitrogen fertilizer (the nutrients can be any of the organic or inorganic fertilizers available at lawn and garden centers; Column 3, Lines 45-57), the fertilizer configured to promote the growth of the target plant. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the use of a mulch ground cover device comprising a nitrogen-based fertilizer, as previously disclosed by Byrd, within the paper-based mulch sheet, as previously disclosed by Ahokas, for promoting the health and well-being of plants within the mulch material (Byrd; Abstract; Column 3, Lines 45-61).
As per claim 2, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, and Ahokas further discloses wherein the substrate is made of a wavelength filtering material that reduces the passage of ultraviolet light through the device (preventing the growth of weeds by absorbing or reflecting 
As per claim 4, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, and Ahokas further discloses wherein the device has a weight of between about 16 grams per square meter and 83 grams per square meter (extensible papers, sack papers, made from softwood chemical pulps, the basis weight being 70 g/mA2; Page 75, Left Column, Results and Discussion section, First Paragraph).
As per claim 7, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, and Ahokas further discloses wherein the paper fiber can comprise greater than 98% of the substrate (ranging from 0 to 10 % of synthetic fibre within the cellulose/paper-based fibre substrate; Page 76, Left Column, Figure 1 to Page 76, Right Column, Figure 2), and the wet strength additive can comprise no greater than 2% of the substrate (ranging from 0 to 10 % of synthetic fibre within the cellulose/paper-based fibre substrate; Page 76, Left Column, Figure 1 to Page 76, Right Column, Figure 2). Ahokas does not disclose wherein the defoamer comprises no greater than 2% of the substrate. Xu discloses a device for use in the growth of a plant (a biodegradable composition for the preparation of mulching film; Abstract), wherein a defoamer comprises no greater than 2% of the substrate (a mulching film comprising 1-2% by weight of a defoamer; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the defoamer composition as a component biodegradable mulching film, as 
As per claim 11, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, and Ahokas further discloses wherein the device comprises openings through which plants may grow (implementation of planting holes; suggesting the use of round planting holes; Page 78, Left Column, First Paragraph).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Bartholomew and Global Plastic sheeting as applied to claim 12 above, and further in view of Xu.
As per claim 18, Ahokas and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the method of claim 12, and Ahokas further discloses wherein the paper fiber can comprise greater than 98% of the substrate (ranging from 0 to 10 % of synthetic fibre within the cellulose/paper-based fibre substrate; Page 76, Left Column, Figure 1 to Page 76, Right Column, Figure 2), and the wet strength additive can comprise no greater than 2% of the substrate (ranging from 0 to 10 % of synthetic fibre within the cellulose/paper-based fibre substrate; Page 76, Left Column, Figure 1 to Page 76, Right Column, Figure 2). Ahokas does not disclose wherein the defoamer comprises no greater than 2% of the substrate. Xu discloses a method of manufacturing a device for use in the growth of a plant (a biodegradable composition for the preparation of mulching film; Abstract), the method comprising: a defoamer that comprises no greater than 2% of the substrate (a mulching film comprising 1-2% by weight of a defoamer; Abstract). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily included the method of incorporating the defoamer .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Bartholomew and Global Plastic sheeting as applied to claim 12 above, and further in view of WO 2003/013223 A1 (RIX-TROTT).
As per claim 13, Ahokas and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the method of claim 12, but Ahokas does not disclose further comprising: applying the one more nutrients to a first surface of the substrate by way of printing and applying an ink to a second surface of the substrate by way of printing. Bartholomew discloses a method of manufacturing paper materials having enhanced biodegradability (Abstract), comprising: applying the one or more nutrients to a first surface of a substrate (nitrogenous sources applied in the production of nitrogen enriched paper; Column 3, Lines 11-25) by way of printing (the materials may be coated, by applying at a press size, calendar stack or in a printing operation; Column 3, Lines 26-32). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of application of a nitrogenous-based nutrient to a surface of a biodegradable paper material, as previously disclosed by Bartholomew, within the method of manufacturing a paper-based mulch sheet, as previously disclosed by Ahokas, since it was well-known in the art that nutrient chemicals enhance anaerobic and aerobic degradation in the biodegradable paper material (Bartholomew; Column 6, Lines 11-14).
Rix-Trott discloses a method of manufacturing a multi-layer, biodegradable, ground surface mulch sheet (Abstract; Page 18, Lines 1-11; Claim 7), further comprising: applying an .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Bartholomew and Global Plastic Sheeting as applied to claim 12 above, and further in view of US 2018/0213730 A1 (9298-6876 QUEBEC INC.) (hereinafter 'Quebec').
As per claim 14, Ahokas and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the method of claim 12, but Ahokas does not disclose further comprising: corona treating the substrate before applying the one or more nutrients. Quebec discloses a method for manufacturing a bio-polymer mulch film (Abstract), further comprising: corona treating a substrate before applying one or more nutrients (a pre-treatment step comprises a corona treatment; prior to the application of various functional materials, which may include nitrocellulose, for example; Paragraph [0023]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily applied the method of manufacturing a bio-polymer mulch film through the use of a corona treatment process, as previously disclosed by Quebec, within the method of manufacturing a paper-based mulch sheet, as previously disclosed by Ahokas, in order to apply a charge to the surface of the substrate for .
Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Bartholomew, Xu and Global Plastic Sheeting as applied to claim 1 above, and further in view of the publication entitled 'Biodegradable Mulch Film Made From Bioplastics Petition' by Mojo (hereinafter 'Mojo').
As per claim 3, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, but neither Ahokas, Global Plastic Sheeting nor Bartholomew discloses wherein the substrate is made of a wavelength filtering material that allows passage of infrared light through the device. Mojo discloses a biodegradable paper mulch material (Page 7, Seventh Paragraph), wherein the substrate is made of a wavelength filtering material that allows the passage of infrared light through the device (incorporation of a polyethylene-based film, which possesses a greater permeability to long-wave infrared radiation, which results in a greater amount of radiation flowing from the soil to the aerial parts of plants during the night; Page 28, Fourth Paragraph). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily integrated the polyethylene-based film, which possesses a greater permeability to long-wave infrared radiation, as previously disclosed by Mojo, within the paper-based mulch sheet, as previously disclosed by Ahokas, in order to allow a greater amount of radiation to flow from the soil to aerial parts during the night for warmth (Brines; Page 28, Fourth Paragraph).
As per claim 5, Ahokas, Bartholomew, and Xu as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, but neither Ahokas, Xu nor Global Plastic Sheeting discloses further comprising biodegradable ink printed on a surface of the 
Mojo discloses a biodegradable paper mulch material (Page 7, Seventh Paragraph), within a particular embodiment, further comprising biodegradable ink which can be printed on a surface of a substrate (use of titanium dioxide as a component of paints and pigments; titanium dioxide pigments are white inorganic pigments used primarily in the production of paints and printing inks; titanium dioxide paints and inks are safe for use in foods, cosmetics and UV skin protection products; Page C24, Page 2 of 10, Appendix C). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the use of titanium dioxide inks for printing on the surface of a biodegradable substrate, such as a biodegradable paper, as previously disclosed by Mojo, within the paper-based mulch sheet, as previously disclosed by Ahokas, since titanium dioxide is not bioavailable and, accordingly, would not be absorbed via the gastrointestinal tract or through the skin (Mojo; Page 28, Fourth Paragraph).
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Xu, Bartholomew and Global Plastic Sheeting as applied to claim 7 above, and further in view of Byrd.
As per claim 8, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 7, but neither Ahokas, Xu nor Bartholomew discloses the apparatus of claim 7, wherein the nutrient is selected from the group consisting of a water-soluble nitrogen fertilizer, seed, or combination of water-soluble nitrogen fertilizer and seed. Byrd discloses a ground cover comprised of mulch (Abstract), wherein the nutrient is a water-soluble nitrogen fertilizer (the nutrients can be any of the organic or inorganic fertilizers available at lawn and garden centers; Column 3, Lines 45-57). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the use of a mulch ground cover device comprising a nitrogen-based fertilizer, as previously disclosed by Byrd, within the paper-based mulch sheet, as previously disclosed by Ahokas, for promoting the growth of plants within the mulch material (Byrd; Abstract; Column 3, Lines 45-61).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahokas as modified by Xu, Bartholomew and Global Plastic Sheeting as applied to claim 1 above, and further in view of Rix-Trott.
As per claim 9, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, but neither Ahokas nor Xu discloses wherein the nutrient is printed on the first surface of the substrate and an ink is printed on the first surface of the substrate. Bartholomew discloses paper materials having enhanced biodegradability (Abstract), comprising: an aqueous nutrient applied to the substrate 
As per claim 10, Ahokas, Xu and Bartholomew, as further evidenced by Global Plastic Sheeting, in combination, disclose the apparatus of claim 1, but neither Ahokas nor Xu discloses wherein the nutrient is printed on the first surface of the substrate and an ink is printed on the second surface of the substrate. Bartholomew discloses paper materials having enhanced biodegradability (Abstract), comprising: an aqueous nutrient applied to the substrate .

Response to Arguments

4.	Applicant’s claim amendments dated 10-28-21 obviates the 35 U.S.C. 101 double patenting rejections detailed in the last office action dated 7-28-21.
	Regarding the non-statutory double patenting rejections detailed in paragraph 3 of the last office action dated 7-28-21 and detailed earlier in paragraph 2 of this office, it is noted that applicant has taken these rejections under advisement.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The obviousness rejections detailed in paragraph 3 of this office action take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made as detailed earlier in paragraph 3 of this office action detailing the claimed features and rationale as disclosed by prior art references.



Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643